Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Restriction/Election
Applicant’s election without traverse of Species II, Figure 5 with claims 27-53 in the reply filed on December 31, 2020 is acknowledged.
	Claims 1-26 are cancel without prejudice.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2019, 6/19/2019 and 6/12/20 was filed and consideration.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC 102 – Claim Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 27-32 and 53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ortyn et al (US 2010/0232675).
Claim 27:
Ortyn et al (US 2010/0232675) teaches the following apparatus (starting 0011 teaches method and apparatus for analyzing blood):
Apparatus for use with a blood sample that was drawn from a subject and an output device, the apparatus comprising:
a microscope system configured to acquire (starting 0006 teaches the use of microscope for diagnostic evaluation):
a first image of the blood sample, using a microscope system, and a second image of the blood sample, there being a time interval between acquisitions of the first and second images (figure 3 part 402 teaches image data from first cell/blood and part 406 teaches image data from second cell/blood using the microscope disclosed above; starting 0023 teaches where the cells can be acquired at different times to aid in quantifying cellular changes over time); and 
a computer processor configured to (starting 0153 teaches the require image processing including computing devices with processor such as laptop, networked, mainframe, hand-held, and other that include a processor and a memory in the execution of plurality of functions):
analyze the first image of the blood sample, at least partially in response thereto (figure 3 part 402 teaches image data from first cell/blood and part 404 teaches analyze of image with photometric or morphometric image features associated with disease condition and type):
select to compare the first and second images of the blood sample to one another (figure 3 part 402 and starting 0100 where select first image are those of identify a disease condition, further detailed in 0104, and where second image are healthy image cells in order to quantified a difference),
compare the first and second images of the blood sample to one another (figure 3 part 408 and starting 0102 teaches where previously identified image feature/first image to determine whether the disease condition is present in the second population of cell), and
determine a characteristic of the blood sample, at least partially based upon comparing the first and second images of the blood sample to one another (figure 3 part 408 and starting 0100 teaches identify likely carcinoma cells/characteristic between the comparing first and second images; starting 0101 further identify some other differences/characteristic such as CLL and/or lymphocytes ratio), and
generate an output in response to the determined characteristic (starting 0024 teaches output provide quantitative indication of treatment of improved condition of the patient suffering from disease condition/characteristic such as lymphocytes ratio taught above).




wherein the microscope system includes 
a microscope system that is disposed in a blood diagnosis machine (above teaches microscope system, where starting 0108 further detail diagnosis of blood with classifier, ratio of presence of CLL, empirical data, such analysis of blood mirror the function of a blood diagnosis machine), 
the apparatus further comprising a sample receiving unit configured to receive the blood sample into the blood diagnosis machine by the subject placing the blood sample into the sample receiving unit (starting 0107 detail the apparatus where blood samples receive from flow cytometer; starting 0108 teaches samples of cell/blood population analyze by the apparatus above).

Claim 29:
wherein the computer processor, in selecting to compare the first and second images of the blood sample to one another (figure 3 part 408 and starting 0102 teaches where previously identified image feature/first image to determine whether the disease condition is present in the second population of cell; figure 15 part 407 teaches compare/difference between first and second cells), is configured to 
select to acquire the second image of the blood sample, and is configured to automatically drive the microscope system to acquire the second image, in response thereto (starting 0030 teaches where the first population acts as a control this will drive to see if stimulus to second population cell are effective for comparison).

Claim 30:
wherein the microscope system is configured to acquire the first and second images of the blood sample by acquiring the first image of the blood sample during a first scan of the blood sample in which a plurality of images of the blood sample are acquired from respective fields of view (figure 3 part 402 teaches image data of first population which can be view first scan; abstract disclose plurality of images such as multimodal and multispectral image of cells from population of cells are collected which is view as apply to first scan), and 
acquiring the second image of the blood sample during a second scan of the blood sample in which a plurality of images of the blood sample are acquired from respective fields of view (figure 3 part 406 teaches image data of second population can be view as second scan; abstract disclose plurality of images such as multimodal and multispectral image of cells from population of cells are collected which is view as applying to second scan as well).

Claim 31:
further comprising a staining substance configured to stain the blood sample, wherein the microscope system is configured to acquire the first and second (above teaches acquiring first and second population images data; starting 0099 teaches application of different color fluorescent dye which is view as stained).

Claim 32:
wherein the computer processor is configured:
to identify one or more entities within the first image that are disposed in a vicinity of an erythrocyte, and which have dimensions that indicate that the entities could be platelets (starting 0115 teaches quantitative data treating erythrocyte lysing agent to erythrocyte with each cell further imaged to enable “list mode” inspection of any population of cells, where platelets are noted and considered as taught in 0008; list mode is view as listing all in the vicinity; figure 4 teaches cellular area/vicinity considered), by analyzing the first image (figure 5 and starting 0116 teaches image feature analyzing/plotting of all subpopulation of cells. Examiner view that all images taken, first, second, third…etc, are all processed/analyzed), and
to select to compare the first and second images of the blood sample to one another at least partially in response thereto (Figure 3 teaches comparing of first and second images data).




wherein:
the microscope system is configured to acquire the first image of the blood sample by acquiring a first set of images of the blood sample that includes a plurality of images (starting 0006 teaches the use of microscope for diagnostic evaluation; figure 3 part 402 teaches image data from first population of cell; starting 0013 teaches plurality of images/collection of multispectral images);
the microscope system is configured to acquire the second image of the blood sample by acquiring a second set of images of the blood sample that includes a plurality of images (starting 0006 teaches the use of microscope for diagnostic evaluation; figure 3 part 406 teaches image data from second population of cell; starting 0013 teaches plurality of images/collection of multispectral images); and
the computer processor is configured to select to compare at least a portion of the images belonging to the plurality of first images to respective images belonging to the plurality of second images (figure 3 part 408 teaches analyzing of both image data from both first and second cell populations; 0014 teaches analyze subpopulation/portion of the population imaged).

Claim 53:
Ortyn et al (US 2010/0232675) teaches the method carried out (figures 3 and 15 teaches a flowchart/method that is carried out by apparatus above):

using a microscope system, acquiring:
a first image of the blood sample, using a microscope system, and a second image of the blood sample, there being a time interval between acquisitions of the first and second images (figure 3 part 402 teaches image data from first cell/blood and part 406 teaches image data from second cell/blood using the microscope disclosed above; starting 0023 teaches where the cells can be acquired at different times to aid in quantifying cellular changes over time); and 
using a computer processor (starting 0153 teaches the require image processing including computing devices with processor such as laptop, networked, mainframe, hand-held, and other that include a processor and a memory in the execution of plurality of functions):
analyzing the first image of the blood sample, at least partially in response thereto (figure 3 part 402 teaches image data from first cell/blood and part 404 teaches analyze of image with photometric or morphometric image features associated with disease condition and type):
selecting to compare the first and second images of the blood sample to one another (figure 3 part 402 and starting 0100 where select first image are those of identify a disease condition, further detailed in 0104, and where second image are healthy image cells in order to quantified a difference)
comparing the first and second images of the blood sample to one another (figure 3 part 408 and starting 0102 teaches where previously identified image feature/first image to determine whether the disease condition is present in the second population of cell), and
determining a characteristic of the blood sample, at least partially based upon comparing the first and second images of the blood sample to one another (figure 3 part 408 and starting 0100 teaches identify likely carcinoma cells/characteristic between the comparing first and second images; starting 0101 further identify some other differences/characteristic such as CLL and/or lymphocytes ratio), and
generating an output on an output device, in response to the determined characteristic (starting 0024 teaches output provide quantitative indication of treatment of improved condition of the patient suffering from disease condition/characteristic such as lymphocytes ratio taught above).


Allowable Subject Matter
Claims 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 36-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bacus (US 4,097,845) teaches Method of and an apparatus for automatic classification of red blood cells
Bacus (US 4,199,748) teaches Automated method and apparatus for classification of cells with application to the diagnosis of anemia
Lin et al (US 2004/0241677) teaches Techniques for automated diagnosis of cell-borne anomalies with digital optical microscope. Figure 3
Dong et al (US 2005/0089208) teaches System and method for generating digital images of a microscope slide. Figure 1 and 9
Nakaya et al (US 2007/0076190) teaches Apparatus for obtaining an image of a blood cell and method for obtaining an image of a blood cell
Ortyn et al (US 2010/0232675) teaches BLOOD AND CELL ANALYSIS USING AN IMAGING FLOW CYTOMETER
Yamada et al (US 2010/0272334) teaches Microscope System, Specimen Observation Method, and Computer Program Product. Figure 1 and 10-12
Miao et al (US 201/0246170) teaches TARGET-DIRECTED, MAGNETICALLY ENHANCED SYSTEM FOR DETOXIFICATION OF PATIENTS. Figure 1 and 0071
Review IDSs and OAs of 14/914329 and 15/760782

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663